Citation Nr: 1001871	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  07-34 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an increased evaluation in excess of 30 
percent for major depressive disorder.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1981 to 
September 2005.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a January 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Milwaukee, Wisconsin (RO) which granted an increased 30 
percent evaluation for adjustment disorder with depressed 
mood, effective September 29, 2006.  In a subsequent 
September 2007 rating decision, the RO granted an earlier 
effective date of October 1, 2005 for an increased 30 percent 
evaluation for major depressive disorder (previously shown as 
adjustment disorder with depressed mood).   

The Veteran was scheduled for a November 2009 travel Board 
hearing.  The record indicates that the Veteran did not 
attend the scheduled hearing; therefore, his hearing request 
has been deemed withdrawn.  38 C.F.R. § 20.702 (2009).  


FINDING OF FACT

The Veteran's major depressive disorder results in mild to 
moderate social impairment with occasional decrease in work 
efficiency (although generally functioning satisfactorily, 
with routine behavior, self-care, and conversation normal), 
due to symptoms such as depressed mood, anxiety, and chronic 
sleep impairment.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
major depressive disorder have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 4.1- 4.14, 4.125-4.130, Diagnostic Code 9434 (2009)






REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Such notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see 
also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

March 2006 and May 2008 letters informed the Veteran of the 
evidence necessary to substantiate his claim, evidence VA 
would reasonably seek to obtain, and information and evidence 
for which the Veteran was responsible.  

The May 2008 letter provided the Veteran with notice of the 
type of evidence necessary to establish a disability rating 
and effective date.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  This notice was not received prior to 
the initial rating decision.  Despite the inadequate timing 
of this notice, the Board finds no prejudice to the Veteran 
in proceeding with the issuance of a final decision.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The RO cured any VCAA 
notice deficiency by issuing the fully compliant notice in 
the May 2008 letter.  The RO readjudicated the case in 
October 2008 and May 2009 supplemental statements of the case 
(SSOC).  The United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that a statement of the case 
(SOC) or SSOC can constitute a "readjudication decision" 
that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  See Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007).  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  Id.  There is no indication that any notice 
deficiency reasonably affects the outcome of this case.  

The Veteran's service treatment records, VA treatment 
records, VA examination reports, and lay statements have been 
associated with the claims file.  The Board notes 
specifically that the Veteran was afforded VA examinations in 
June 2006, August 2007, and October 2008.  38 C.F.R. 
§ 3.159(c)(4) (2009).  When VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  As set forth in greater detail 
below, the Board finds that the VA examinations obtained in 
this case are adequate as they are predicated on a review of 
the claims folder and medical records contained therein; 
contain a description of the history of the disability at 
issue; document and consider the Veteran's complaints and 
symptoms; fully addresses the relevant rating criteria; and 
contain a discussion of the effects of the Veteran's service-
connected major depressive disorder on the Veteran's 
occupational and daily activities.  Accordingly, the Board 
finds that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issue on appeal 
has been met.  38 C.F.R. § 3.159(c)(4) (2009).  VA has 
provided the Veteran with every opportunity to submit 
evidence and arguments in support of his claim, and to 
respond to VA notices.  The Veteran and his representative 
have not made the Board aware of any additional evidence that 
needs to be obtained prior to appellate review.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
The record is complete and the case is ready for review.

B.  Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings are based on the average impairment of 
earning capacity and individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2009).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2009).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the Veteran.  38 C.F.R. § 4.3 (2009).  

VA must assess the level of disability from the date of 
initial application for service connection and determine 
whether the level of disability warrants the assignment of 
different disability ratings at different times over the life 
of the claim, a practice known as a "staged rating."  See 
Fenderson v. West, 12 Vet. App 119 (1999).  
The United States Court of Appeals for Veterans Claims (Court 
or CAVC) has also held that staged ratings are appropriate 
for an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The Board has 
considered whether staged ratings are for consideration; 
however, the evidence of record does not establish distinct 
time periods where the Veteran's service-connected disability 
results in symptoms that would warrant different ratings.

The Veteran is currently assigned a 30 percent disability 
rating for major depressive disorder under the provisions of 
38 C.F.R. § 4.130, Diagnostic Code 9434 (2009).  

A 30 percent rating is assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130, Diagnostic 
Code 9434 (2009).

A 50 higher percent rating is assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped, speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent disability rating is assigned for occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech that 
is intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9434 
(2009).

A 100 percent disability rating is assigned total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, or for the Veteran's own occupation or name.  
Id.

In determining the level of impairment under 38 C.F.R. § 
4.130, a rating specialist is not restricted to the symptoms 
provided under the diagnostic code, and should consider all 
symptoms which affect occupational and social impairment, 
including those identified in the DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS (4th ed. 1994) (hereinafter DSM-IV).  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  If the 
evidence demonstrates that a claimant suffers symptoms or 
effects that cause an occupational or social impairment 
equivalent to those listed in that diagnostic code, the 
appropriate, equivalent rating is assigned.  Id.

Within the DSM-IV, Global Assessment Functioning (GAF) scale 
scores ranging from 1 to 100, reflect "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Carpenter v. Brown, 8 
Vet. App. 240, 242 (1995); See also Richard v. Brown, 9 Vet. 
App. 266, 267 (1996).  GAF scores from 71 to 80 reflect 
transient symptoms, if present, and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family arguments); resulting in no more than slight 
impairment in social, occupational, or school functioning 
(e.g., temporarily falling behind school work).  DSM-IV at 
46-47.  GAF scores from 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, with some meaningful 
interpersonal relationships.  Id.  GAF scores ranging from 51 
to 60 reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
Id.  Scores ranging from 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsession rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, 
inability to keep a job).  Id.  GAF scores ranging from 31 to 
40 reflect some impairment in reality testing or 
communication (e.g., speech which is at times illogical, 
obscure, or irrelevant) or major impairment in several areas 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., a depressed patient who avoids friends, 
neglects family, and is unable to do work).  Id.  

VA treatment records show that the Veteran has been followed 
at VA for mild major depressive disorder with GAF scores 
ranging from 62 to 65.  VA treatment records reflect symptoms 
of depression, anxiety, poor sleep, a reported decrease in 
concentration and memory, decreased motivation, and decreased 
energy.  The Veteran has been treated with psychotherapy and 
antidepressants.  (See VA Treatment Records dated from 2006 
to 2009.)

Mental status examinations contained in both the Veteran's VA 
treatment records and VA examination reports show that the 
Veteran was alert and oriented in all three spheres.  Speech 
was of regular rate and rhythm, spontaneous, logical, and 
coherent.  The Veteran was kempt, neatly dressed, and 
appropriately groomed.  The Veteran's mood was consistently 
noted to be depressed, and he was occasionally tearful.  His 
affect was noted to be euthymic or restricted.  The Veteran 
was noted to have a flattened affect on one occasion in 
November 2006.  Thought content was fluent.  There was no 
suicidal ideation, homicidal ideation, auditory or visual 
hallucinations or delusions.  Mental status examinations show 
that the Veteran's concentration and memory were within 
normal limits.  (See VA Treatment Records dated from 2006 to 
2009 and June 2006, August 2007, and October 2008 VA 
examination reports.)   

A June 2006 VA examination included a review of the claims 
file.  The Veteran's medical and personal history was 
discussed.  The Veteran's legal difficulties stemming from a 
CID investigation in service were discussed extensively.  The 
Veteran had a chronically depressed mood and had poor sleep.  
He reported having a good relationship with his wife and 
daughters.  He did very little socially outside of the 
family.  The Veteran reported some leisure activities 
including golf and camping.  Despite his depression, the 
Veteran reported that he functioned quite well at work.  He 
missed no time from work due to his depression and felt that 
he generally did his job well though he acknowledged that he 
may not focus as well as he used to.  

A mental status examination shows that the Veteran appeared 
tense.  There was no indication of any inappropriate behavior 
or inability to maintain activities of daily living.  There 
was no indication of any problems with memory, although the 
Veteran reported impairment of concentration.  The Veteran 
experienced a chronic depressed mood, preoccupation with 
events related to his past CID investigation, and recurrent 
sleep disturbance, rarely sleeping more than four to five 
hours a night.  The Veteran also reported some apathy, loss 
of libido, and diminished energy.  The Veteran was diagnosed 
with chronic adjustment disorder with depressed mood, and was 
assigned a GAF score of 65. 

An August 2007 VA examination included a review of the claims 
file.  The Veteran was a practicing dentist at the Midwest 
Clinic, and had been there for a month-and-a-half.  The 
Veteran reported that the stress he experienced in the last 
three years had taken a toll on his relationship with his 
wife.   However his marriage was stable at that point in 
time.  The Veteran had difficulty sleeping.  He played golf 
once or twice a week and enjoyed motorcycle riding with his 
friends.  His family had a RV and took about five trips a 
season.  The Veteran was seen at VA for individual therapy 
and was treated with antidepressants.  

A mental status examination shows that the Veteran was 
tearful on one occasion.  The Veteran described himself as 
paranoid and felt that many false claims were made against 
them.  The examiner noted, however, this was not a clinical 
psychotic picture, and there was no paranoia in a clinical 
sense.  The Veteran's sleep was variable, and the Veteran 
described himself as more emotional now than ever before.  
The Veteran described events related to his CID investigation 
as very traumatic and described having "flashbacks," 
however, the VA examiner felt this was more related to some 
preoccupation and his mentally rehearsing the history.  The 
Veteran was diagnosed with major depressive disorder, mild.  
He was assessed with a GAF score of 65.  With respect with 
the Veteran's functional capacities for work, the examiner 
stated that the Veteran obviously remained quite functional.  
He was employed as a dentist and basically had free reign in 
managing much of his practice and clinical procedures.  He 
was going to increase the number of days he was working, and 
there was no issue of incapacity when considering 
employability. 

An October 2008 VA examination included a review of the 
claims file.  At the time of the examination, the Veteran was 
living with his wife and his two daughters.  He had one 
daughter from his first marriage that lived in Texas.  He had 
no in-person contact with her but spoke with her by phone 
once every three or four weeks.  His parents were in a 
nursing facility and he saw them once or twice a week.  He 
saw his brother in Texas twice a year.  He also had 
occasional contact with his in-laws.  The Veteran was 
employed as a dentist and had worked for the same employer 
for the past 15 months.  He indicated that he was working 34 
hours a week.  Before his current job, the Veteran reported 
having several short-term jobs over the past four years.  His 
current job was the fourth in the past 36 months.  He 
indicated that he left prior job positions because something 
would irritate him, and he would look for another position.  
The Veteran denied missing work for psychologically-based 
symptoms.  He continued to receive psychological treatment at 
VA.  Findings from recent treatment records were summarized.  
Most weekdays, the Veteran woke at 5:50 AM and went to work 
until about 5:00 or 6:00 PM, or until he finished with his 
daily patients.  The Veteran's leisure time activities 
included playing golf and riding his motorcycle.  He 
occasionally played golf by himself, or was paired up with 
other golfers.  He more recently played with a friend.  His 
family took a 10 day vacation in Florida since his last 
compensation and pension examination.  The Veteran also 
indicated that they did some camping in their RV the last 
summer.  The Veteran also attempted to attend his daughters' 
school activities.  He reported that his relationship with 
his wife had been suffering for the past year.  He rarely had 
contact with other couples, but there was one couple whom 
they golfed with approximately one time a month.  

The Veteran continued to have sleep difficulties.  He 
reported increased anxiety about his relationship with his 
wife, and stated that he did not trust people and had limited 
friends.  The Veteran appeared slightly dysphoric.  A mental 
status examination was unremarkable with the exception of a 
slight decrease in short-term recall.  The Veteran 
demonstrated excellent reality, accuracy, and orientation, 
immediate recall, attention and concentration, calculation 
ability, abstract thinking, social judgment, and general fund 
of information.  The October 2008 VA examiner stated in 
summary, that the Veteran continued to demonstrated symptoms 
consistent with major depressive disorder, mile to moderate, 
without psychotic features.  The examiner noted that a review 
of VA electronic records indicate that his general mood had 
varied over the past 14 months.  Recently he experienced a 
slight increase in his dysphoria with accompanying 
difficulties in concentration and focus.  He continued to 
report ongoing sleeping difficulties.  He reported dysphroia 
in the form of a general discontent and increased anxiety.  
He had concerns about his relationship with his wife, and had 
continued difficulty trusting others, noting that this had an 
impact on his capacity to form close relationships with 
friends and acquaintances.  He expressed concerns about 
irritably at the workplace, and job changes.  The Veteran was 
diagnosed with mild to moderate major depressive disorder and 
was assigned a GAF of 64.  

VA treatment records dated 2009 show that the Veteran had 
increased anxiety after starting a new job with the 
Department of Corrections as a supervisor for dental clinics 
in eight institutions while continuing to work at his other 
job, gradually reducing his hours.  The Veteran was also 
having marital difficulties and filed for divorce.  A later 
treatment report shows that he was attending a weekend 
marriage seminar.  The Veteran felt unstable due to multiple 
job changes, specifically five jobs in three-and-a-half 
years. 

The Veteran submitted statements in support of his claim 
dated in November 2007 and April 2008.  The Veteran reported 
in November 2007 that he had lost the will to work.  He 
continued to play golf, ride motorcycles, and do family 
camping outings as a method of escape from his depression.  
He reported that his ability to focus, and to process and 
retain information had been significantly compromised.  He 
indicated that he had difficulty adapting to stressful work 
conditions, citing his change in employment.  He reported 
problems from memory, paranoia, sleep disorder, and 
difficulty in his sexual relationship due to depression.  In 
April 2008, the Veteran reported flashbacks due to his being 
falsely accused by the military of criminal activity.  He 
reported that his depression had not resolved, and sleep 
disturbance continued.  The Veteran reported that he lacked 
the ability to maintain an effective work relationship.  

The Board finds that the Veteran's disability picture most 
closely resembles the criteria described for a 30 percent 
evaluation for major depressive disorder.  See 38 C.F.R. § 
4.130, Diagnostic Code 9434 (2009).   The Veteran's 
psychiatric symptoms are shown to result in mild moderate 
social impairment with occasional decrease in work efficiency 
(although he generally functions satisfactorily, with routine 
behavior, self-care, and normal conversation) due to symptoms 
such as depressed mood, anxiety, and chronic sleep 
impairment.  See Id.  The Veteran is not shown to have more 
than mild occupational impairment.  

The Veteran's GAF scores, as shown by VA treatment records 
and VA examination reports, range from 62 to 65, reflect mild 
symptoms or some difficulty in social or occupational 
functioning.  See DSM-IV at 46-47.  The Veteran's GAF scores 
are consistent with his symptomatology as described in his 
treatment records and during his VA examinations; and the 
Board finds that the Veteran's GAF scores are consistent with 
the Veteran's 30 percent disability rating for major 
depressive disorder.

The Board finds that a higher 50 percent evaluation is not 
warranted.  Medical evidence does not reflect an increase in 
the Veteran's symptomatology.  The Veteran's mood was noted 
to vary slightly, but major depressive disorder remained 
mild, and was at most noted to be mild to moderate.  Although 
some social impairment was indicated by the Veteran's 
increased marital difficulties and few relationships outside 
of the family; the Board finds that, overall, the Veteran's 
major depressive disorder is still shown to be mild in 
severity.  The Veteran was diagnosed with mild major 
depressive disorder at the time of his August 2007 VA 
examination.  The Veteran's most recent GAF score shown in a 
January 2009 treatment report ranged from 62 to 64, also 
reflecting mild symptoms.  

The Veteran's major depressive disorder does not result in 
occupational impairment with reduced reliability and 
productivity as required for a higher 50 percent rating.  
Although the Veteran noted having five job changes in the 
past three-and-a-half years, the August 2007 VA examination 
report shows that major depressive disorder did not affect 
the Veteran's functional capacities for work.  During June 
2006 and October 2008 VA examinations, the Veteran reported 
that he had not missed time from work due to his depression 
and felt that he generally did his job well.  More recently, 
the Veteran has been shown to work increased hours taking on 
a supervisory position.  

Outside of the Veteran's noted social impairment, and 
disturbances in mood, as shown by chronic depression; the 
Veteran does not exhibit other symptomatology described for a 
50 percent evaluation such as flattened affect, 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of both short and long term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; or impaired 
abstract thinking.  The Veteran was noted to have a flattened 
affect on only one occasion.  Mental status examinations show 
that the Veteran's speech was normal, he did not have panic 
attacks, and there was no objective evidence of impairment of 
both short and long term memory.  There was no indication of 
impaired judgment or abstract thinking.  Although the Veteran 
has been noted to have some difficulty in establishing and 
maintaining effective social relationships outside of the 
family, he did maintain his family relationships, and had 
leisure activities, including golfing, camping, and riding 
motorcycles.  The Board finds that as a whole, the Veteran's 
symptomatology and the severity of his symptoms more closely 
resembles the criteria described for a 30 percent evaluation.

The Board notes, that the Veteran has reported that he had 
lost the will to work, that his ability to process and retain 
information had been compromised, that he had difficulty 
adapting to stressful work conditions, and that he lacked the 
ability to maintain an effective work relationship.  He also 
reported problems with memory and paranoia.  The Veteran's 
difficulties in forming and maintaining relationships has 
been considered by the Board in assigning his current 30 
percent evaluation, as has his continued sleep disturbance.  
Although, the Veteran indicated problems with the ability to 
process and retain information, problems with memory, and 
problems with paranoia; objective medical evidence shows that 
these reported symptoms are largely subjective.  The October 
2008 VA examination report shows that the Veteran 
demonstrated excellent reality, accuracy, and orientation, 
immediate recall, attention and concentration, calculation 
ability, abstract thinking, social judgment, and general fund 
of information on objective examination.  The August 2007 VA 
examiner stated that the Veteran did not have paranoia in a 
clinical sense.  The Veteran has had some difficulty adapting 
to stressful work conditions; however, as discussed above his 
major depressive disorder did not affect his functional 
capacities for work.  He has continued to maintain employment 
and has not missed work due to his major depressive disorder.  

The Veteran is not shown to have occupational and social 
impairment, with deficiencies in most areas, such as work, 
family relations, judgment, thinking, and mood; or total 
occupational and social impairment to warrant a higher 70 
percent or 100 percent evaluations for major depressive 
disorder. 
 
The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1) 
(2009), for exceptional cases where schedular evaluations are 
found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  However, the Veteran's disability has not 
been shown to cause interference with employment beyond that 
contemplated by the Schedule for Rating Disabilities, has not 
necessitated frequent periods of hospitalization, and has not 
otherwise rendered impractical the application of the regular 
schedular standards utilized to evaluate the severity of the 
disability.  Thus, the Board finds that the requirements for 
referral for an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) have not been met. Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

C.  Conclusion

The preponderance of the evidence is against finding that the 
Veteran's major depressive disorder warrants a higher rating 
evaluation.  The appeal is accordingly denied.  In making 
this determination, the Board has considered the provisions 
of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but 
there is not such a state of equipoise of positive and 
negative evidence to otherwise grant the Veteran's claim.


ORDER

An increased rating for major depressive disorder, in excess 
of 30 percent, is denied.




____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


